Simmons, C. J.,
dissenting.
The majority “fail to see any merit” in plaintiff’s contention that the act authorizes and directs a violation of his constitutional rights.
The act provides: “The Game, Forestation and Parks Commission is directed to place suitable signs showing the boundaries of the refuge and on all roads leading therein-to.” Plaintiff contends that this directs a violation of the constitutional provision that “The property of no person shall be taken or damaged for public use without just compensation therefor.” Const, art. I, sec. 21.
Certainly the state has no right to enter upon private land and exercise rights of ownership by erecting signs thereon without compensation to the owner. Such an act *444is both a taking and a damaging of property. The amount of the damage may not be large, but that is immaterial. If the door is left open slightly, it will be more easily entered the next time by those who desire to take and damage private property. The door is locked by the Constitution. The only key is “just compensation” to the owner. This court has repeatedly enjoined the taking and damaging of private property by public agencies for a public purpose where no provision is made for compensating the owner. It should not refuse to do so here.
To sustain this act is to invite a disregard of constitutional provisions in the future. The observance of constitutional rights and limitations is more important than the propagation of game birds, no matter how much we may favor the latter activity.
Rose, J., concurs in the dissent.